Exhibit 10.1

 

PRA HEALTH SCIENCES, INC.
2018 STOCK INCENTIVE PLAN

 

1.                                      Purpose.  The purpose of the PRA Health
Sciences, Inc. 2018 Stock Incentive Plan is to provide a means through which the
Company, and the other members of the Company Group, may attract and retain key
personnel, and to provide a means whereby directors, officers, employees,
consultants and advisors of the Company and the other members of the Company
Group can acquire and maintain an equity interest in the Company, or be paid
incentive compensation measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company Group and
aligning their interests with those of the Company’s stockholders.

 

2.                                      Definitions.  The following definitions
shall be applicable throughout the Plan.

 

(a)                                 “Adjustment Event” has the meaning given to
such term in Section 11(a) of the Plan.

 

(b)                                 “Affiliate” means any Person that directly
or indirectly controls, is controlled by or is under common control with the
Company.  The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract or otherwise.

 

(c)                                  “Annual Director Grant” has the meaning
given to such term in Section 10 of the Plan.

 

(d)                                 “Award” means, individually or collectively,
any Incentive Stock Option, Nonqualified Stock Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, and Other Equity-Based Award granted
under the Plan.

 

(e)                                  “Award Agreement” means the document or
documents by which each Award is evidenced.

 

(f)                                   “Board” means the Board of Directors of
the Company.

 

(g)                                  “Cause” means, as to any Participant,
unless the applicable Award Agreement states otherwise, (i) “Cause,” as defined
in any employment or consulting agreement between the Participant and the
Service Recipient in effect at the time of such Termination; or (ii) in the
absence of any such employment or consulting agreement (or the absence of any
definition of “Cause” contained therein), the Participant’s (A) willful neglect
in the performance of the Participant’s duties for the Service Recipient or
willful or repeated failure or refusal to perform such duties; (B) engagement in
conduct in connection with the Participant’s employment or service with the
Service Recipient, which results in, or could reasonably be expected to result
in, material harm to the business or reputation of the Company or any other
member of the Company Group; (C) conviction of, or plea of guilty or no contest
to, (I) any felony; or (II) any other crime that results in, or could reasonably
be expected to result in, material harm to the

 

1

--------------------------------------------------------------------------------


 

business or reputation of the Company or any other member of the Company Group;
(D) material violation of the written policies of the Service Recipient,
including, but not limited to, those relating to sexual harassment or the
disclosure or misuse of confidential information, or those set forth in the
manuals or statements of policy of the Service Recipient; (E) fraud or
misappropriation, embezzlement or misuse of funds or property belonging to the
Company or any other member of the Company Group; or (F) act of personal
dishonesty that involves personal profit in connection with the Participant’s
employment or service to the Service Recipient.

 

(h)                                 “Change in Control” means:

 

(i)                                     the acquisition (whether by purchase,
merger, consolidation, combination or other similar transaction) by any Person
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% (on a fully diluted basis) of either (A) the then
outstanding shares of Common Stock, taking into account as outstanding for this
purpose such Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Common Stock; or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, that for purposes of this Plan, the
following acquisitions shall not constitute a Change in Control: (I) any
acquisition by the Company or any Affiliate of the Company; (II) any acquisition
by any employee benefit plan sponsored or maintained by the Company or any
Affiliate of the Company; or (III) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of Persons
including the Participant (or any entity controlled by the Participant or any
group of Persons including the Participant);

 

(ii)                                  during any period of twelve (12) months,
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director; or

 

(iii)                               the sale, transfer or other disposition of
all or substantially all of the assets of the Company Group (taken as a whole)
to any Person that is not an Affiliate of the Company.

 

(i)                                     “Change in Control Consideration” has
the meaning given to such term in Section 11(b) of the Plan.

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended, and any successor thereto.  Reference in the Plan to any
section of the Code shall be deemed to include any regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, regulations or guidance.

 

(k)                                 “Committee” means the Compensation Committee
of the Board or any properly delegated subcommittee thereof or, if no such
Compensation Committee or subcommittee thereof exists, the Board.

 

(l)                                     “Common Stock” means the common stock of
the Company, par value $0.01 per share (and any stock or other securities into
which such Common Stock may be converted or into which it may be exchanged).

 

(m)                             “Company” means PRA Health Sciences, Inc., a
Delaware corporation, and any successor thereto.

 

(n)                                 “Company Group” means, collectively, the
Company and its Subsidiaries, and any other Affiliate of the Company designated
as a member of the Company Group by the Committee.

 

(o)                                 “Continuing Entity” has the meaning given to
such term in Section 11(b) of the Plan.

 

(p)                                 “Date of Grant” means the date on which the
granting of an Award is authorized, or such other date as may be specified in
such authorization.

 

(q)                                 “Designated Foreign Subsidiaries” means all
members of the Company Group that are organized under the laws of any
jurisdiction other than the United States of America that may be designated by
the Board or the Committee from time to time.

 

(r)                                    “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of any member of the Company Group; (ii) any activity that would be
grounds to terminate the Participant’s employment or service with the Service
Recipient for Cause; or (iii) a breach by the Participant of any noncompetition,
nonsolicitation, or other agreement containing restrictive covenants with any
member of the Company Group.

 

(s)                                   “Director Award” has the meaning given to
such term in Section 10 of the Plan.

 

(t)                                    “Director Grant Value” has the meaning
given to such term in Section 10 of the Plan.

 

(u)                                 “Disability” means, as to any Participant,
unless the applicable Award Agreement states otherwise, (i) “Disability,” as
defined in any employment or consulting agreement between the Participant and
the Service Recipient in effect at the time of such Termination; or (ii) in the
absence of any such employment or consulting agreement (or the absence of any
definition of “Disability” contained therein), a condition entitling the
Participant to receive benefits under a long-term disability plan of the Service
Recipient or other member of the Company Group in

 

3

--------------------------------------------------------------------------------


 

which such Participant is eligible to participate, or, in the absence of such a
plan, the complete and permanent inability of the Participant by reason of
illness or accident to perform the duties of the occupation at which the
Participant was employed or served when such disability commenced.  Any
determination of whether Disability exists in the absence of a long-term
disability plan shall be made by the Company (or its designee) in its sole and
absolute discretion.

 

(v)                                 “Effective Date” means May 31, 2018.

 

(w)                               “Eligible Person” means any (i) individual
employed by any member of the Company Group; provided, however, that no such
employee covered by a collective bargaining agreement shall be an Eligible
Person unless and to the extent that such eligibility is set forth in such
collective bargaining agreement or in an agreement or instrument relating
thereto; (ii) director or officer of any member of the Company Group; or
(iii) consultant or advisor to any member of the Company Group who may be
offered securities registrable pursuant to a registration statement on Form S-8
under the Securities Act, who, in the case of each of clauses (i) through
(iii) above has entered into an Award Agreement or who has received written
notification from the Committee or its designee that they have been selected to
participate in the Plan.

 

(x)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and any successor thereto.  Reference in the Plan to
any section of (or rule promulgated under) the Exchange Act shall be deemed to
include any rules, regulations or other interpretative guidance under such
section or rule, and any amendments or successor provisions to such section,
rules, regulations or guidance.

 

(y)                                 “Exercise Price” has the meaning given to
such term in Section 7(b) of the Plan.

 

(z)                                  “Fair Market Value” means, as of any date,
the fair market value of a share of Common Stock, as reasonably determined by
the Company and consistently applied for purposes of the Plan, which may
include, without limitation, the closing sales price on the trading day
immediately prior to or on such date, or a trailing average of previous closing
prices prior to such date.

 

(aa)                          “GAAP” has the meaning given to such term in
Section 7(d) of the Plan.

 

(bb)                          “Grant Date Fair Market Value” means, as of a Date
of Grant, (i) if the Common Stock is listed on a national securities exchange,
the closing sales price of the Common Stock reported on the primary exchange on
which the Common Stock is listed and traded on such date, or, if there are no
such sales on that date, then on the last preceding date on which such sales
were reported; (ii) if the Common Stock is not listed on any national securities
exchange but is quoted in an inter-dealer quotation system on a last sale basis,
the average between the closing bid price and ask price reported on such date,
or, if there is no such sale on that date, then on the last preceding date on
which a sale was reported; or (iii) if the Common Stock is not listed on a
national securities exchange or quoted in an inter-dealer quotation system on a
last sale basis, the amount determined by the Committee in good faith to be the
fair market value of the Common Stock.

 

4

--------------------------------------------------------------------------------


 

(cc)                            “Immediate Family Members” has the meaning given
to such term in Section 13(b) of the Plan.

 

(dd)                          “Incentive Stock Option” means an Option which is
designated by the Committee as an incentive stock option as described in
Section 422 of the Code and otherwise meets the requirements set forth in the
Plan.

 

(ee)                            “Indemnifiable Person” has the meaning given to
such term in Section 4(e) of the Plan.

 

(ff)                              “Initial Director Grant” has the meaning given
to such term in Section 10 of the Plan.

 

(gg)                            “Minimum Vesting Condition” means, with respect
to any Award, that vesting of (or lapsing of restrictions on) such Award does
not occur prior to the first anniversary of the Date of Grant (or the date of
commencement of employment or service, in the case of a grant made in connection
with a Participant’s commencement of employment or service), other than (i) in
connection with a Change in Control, as provided in Section 11(b) hereof, or
(ii) as a result of a Participant’s death or Disability; provided, however, that
to the extent determined by the Committee at the time of grant or as provided in
Section 10 with respect to Director Awards, an Award need not be subject to such
condition so long as the number of shares underlying such Award, together with
the number of shares underlying any other Award granted without being subject to
such condition does not exceed 5% of the Plan Share Reserve (the “Minimum
Vesting Condition Carve Out Amount”).

 

(hh)                          “Minimum Vesting Condition Carve Out Amount” has
the meaning given to such term in Section 2(gg) of the Plan.

 

(ii)                                  “Nonqualified Stock Option” means an
Option which is not designated by the Committee as an Incentive Stock Option.

 

(jj)                                “Non-Employee Director” means a member of
the Board who is not an employee of any member of the Company Group or
affiliated with Kohlberg Kravis Roberts & Co. L.P.

 

(kk)                          “Option” means an Award granted under Section 7 of
the Plan.

 

(ll)                                  “Option Period” has the meaning given to
such term in Section 7(c) of the Plan.

 

(mm)                  “Other Equity-Based Award” means an Award that is not an
Option, Restricted Stock or Restricted Stock Unit, that is granted under
Section 9 of the Plan and is (i) payable by delivery of Common Stock, and/or
(ii) measured by reference to the value of Common Stock.

 

(nn)                          “Participant” means an Eligible Person who has
been selected by the Committee to participate in the Plan and to receive an
Award pursuant to the Plan.

 

(oo)                          “Performance-Based Award” has the meaning given to
such term in Section 11(b) of the Plan.

 

5

--------------------------------------------------------------------------------


 

(pp)                          “Permitted Transferee” has the meaning given to
such term in Section 13(b) of the Plan.

 

(qq)                          “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(rr)                                “Plan” means this PRA Health Sciences, Inc.
2018 Stock Incentive Plan, as it may be amended and/or restated from time to
time.

 

(ss)                              “Plan Share Reserve” has the meaning given to
such term in Section 5(b) of the Plan.

 

(tt)                                “Prior Plan” means the 2014 PRA Health
Sciences, Inc. Omnibus Incentive Plan.

 

(uu)                          “Qualifying Director” means a person who is with
respect to actions intended to obtain an exemption from Section 16(b) of the
Exchange Act pursuant to Rule 16b-3 under the Exchange Act, a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act.

 

(vv)                          “Qualifying Termination” means a Termination
(i) by the Service Recipient other than for Cause, (ii) by the Participant as a
result of (A) a material diminution in compensation, (B) a material reduction in
duties or responsibilities, or (C) a relocation by the Service Recipient of the
Participant’s principal place of employment or providing services by more than
fifty (50) miles from the then-current location, or (iii) by reason of such
Participant’s death or Disability, in each case on or within a twelve (12)
months following a Change in Control, or such other period as specified by the
Committee.

 

(ww)                      “Restricted Period” means the period of time
determined by the Committee during which an Award is subject to restrictions,
including vesting conditions.

 

(xx)                          “Restricted Stock” means Common Stock, subject to
certain specified restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 8 of
the Plan.

 

(yy)                          “Restricted Stock Unit” means an unfunded and
unsecured promise to deliver shares of Common Stock, cash, other securities or
other property, subject to certain restrictions (which may include, without
limitation, a requirement that the Participant remain continuously employed or
provide continuous services for a specified period of time), granted under
Section 8 of the Plan.

 

(zz)                            “Securities Act” means the Securities Act of
1933, as amended, and any successor thereto.  Reference in the Plan to any
section of (or rule promulgated under) the Securities Act shall be deemed to
include any rules, regulations or other interpretative guidance under such
section or rule, and any amendments or successor provisions to such section,
rules, regulations or guidance.

 

6

--------------------------------------------------------------------------------


 

(aaa)                   “Service Recipient” means, with respect to an individual
holding a given Award, the member of the Company Group by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

 

(bbb)                   “SAR Base Price” means, as to any Stock Appreciation
Right, the price per share of Common Stock designated as the base value above
which appreciation in value is measured.

 

(ccc)                      “Stock Appreciation Right” or “SAR” means an
Other-Equity Based Award designated in an applicable Award Agreement as a stock
appreciation right.

 

(ddd)                   “Subsidiary” means, with respect to any specified
Person:

 

(i)                                     any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
such entity’s voting securities (without regard to the occurrence of any
contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

(ii)                                  any partnership (or any comparable foreign
entity) (A) the sole general partner (or functional equivalent thereof) or the
managing general partner of which is such Person or Subsidiary of such Person or
(B) the only general partners (or functional equivalents thereof) of which are
that Person or one or more Subsidiaries of that Person (or any combination
thereof).

 

(eee)                      “Substitute Award” has the meaning given to such term
in Section 5(f) of the Plan.

 

(fff)                         “Sub-Plans” means any sub-plan to the Plan that
has been adopted by the Board or the Committee for the purpose of permitting the
offering of Awards to employees of certain Designated Foreign Subsidiaries or
otherwise outside the United States of America, with each such sub-plan designed
to comply with local laws applicable to offerings in such foreign
jurisdictions.  Although any Sub-Plan may be designated a separate and
independent plan from the Plan in order to comply with applicable local laws,
the Plan Share Reserve and the other limits specified in Section 5 shall apply
in the aggregate to the Plan and any Sub-Plan adopted hereunder, and the Minimum
Vesting Condition shall apply to any Awards granted under any such Sub-Plan,
unless prevented by applicable local laws.

 

(ggg)                      “Termination” means the termination of a
Participant’s employment or service, as applicable, with the Service Recipient
for any reason (including death).

 

3.                                      Effective Date; Duration.  The Plan
shall be effective as of the Effective Date.  The expiration date of the Plan,
on and after which date no Awards may be granted hereunder, shall be the tenth
(10th) anniversary of the Effective Date; provided, however, that such
expiration shall not affect Awards then outstanding, and the terms and
conditions of the Plan shall continue to apply to such Awards.

 

7

--------------------------------------------------------------------------------


 

4.                                      Administration.

 

(a)                                 General.  The Committee shall administer the
Plan.  To the extent required to comply with the provisions of Rule 16b-3
promulgated under the Exchange Act (if the Board is not acting as the Committee
under the Plan) it is intended that each member of the Committee shall, at the
time such member takes any action with respect to an Award under the Plan that
is intended to qualify for the exemptions provided by Rule 16b-3 promulgated
under the Exchange Act be a Qualifying Director.  However, the fact that a
Committee member shall fail to qualify as a Qualifying Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan.

 

(b)                                 Committee Authority.  Subject to the
provisions of the Plan and applicable law, the Committee shall have the sole and
plenary authority, in addition to other express powers and authorizations
conferred on the Committee by the Plan, to (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of shares of Common Stock to be covered by, or with
respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled in, or exercised for, cash, shares of Common Stock, other securities,
other Awards or other property, or canceled, forfeited, or suspended and the
method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances the delivery of cash, shares of Common Stock, other securities,
other Awards, or other property and other amounts payable with respect to an
Award shall be deferred either automatically or at the election of the
Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) adopt Sub-Plans; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. Notwithstanding anything herein to
the contrary, except as provided in Section 11(b), or on account of a
Participant’s death or Disability, the Committee may not accelerate vesting of
any Award.

 

(c)                                  Delegation.  Except to the extent
prohibited by applicable law or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or traded, the Committee may allocate all or any portion
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.  Without limiting the generality of the foregoing, the
Committee may delegate to one or more officers of any member of the Company
Group, the authority to act on behalf of the Committee with respect to any
matter, right, obligation, or election which is the responsibility of, or which
is allocated to, the Committee herein, and which may be so delegated as a matter
of law, except with respect to grants of Awards to persons (i) who are
Non-Employee Directors, or (ii) who are subject to Section 16 of the Exchange
Act.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Finality of Decisions.  Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan, any
Award or any Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including, without limitation, any member of the Company
Group, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

 

(e)                                  Indemnification.  No member of the Board,
the Committee or any employee or agent of any member of the Company Group (each
such Person, an “Indemnifiable Person”) shall be liable for any action taken or
omitted to be taken or any determination made with respect to the Plan or any
Award hereunder (unless constituting fraud or a willful criminal act or
omission).  Each Indemnifiable Person shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnifiable
Person in connection with or resulting from any action, suit or proceeding to
which such Indemnifiable Person may be a party or in which such Indemnifiable
Person may be involved by reason of any action taken or omitted to be taken or
determination made with respect to the Plan or any Award hereunder and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval, in settlement thereof, or paid by such Indemnifiable Person
in satisfaction of any judgment in any such action, suit or proceeding against
such Indemnifiable Person, and the Company shall advance to such Indemnifiable
Person any such expenses promptly upon written request (which request shall
include an undertaking by the Indemnifiable Person to repay the amount of such
advance if it shall ultimately be determined, as provided below, that the
Indemnifiable Person is not entitled to be indemnified); provided, that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice.  The foregoing right of indemnification shall
not be available to an Indemnifiable Person to the extent that a final judgment
or other final adjudication (in either case not subject to further appeal)
binding upon such Indemnifiable Person determines that the acts, omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the organizational documents of any member of the Company Group.  The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the organizational documents of any member of the
Company Group, as a matter of law, under an individual indemnification agreement
or contract or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold such Indemnifiable Persons
harmless.

 

(f)                                   Board Authority.  Notwithstanding anything
to the contrary contained in the Plan, the Board may, in its sole discretion, at
any time and from time to time, grant Awards and administer the Plan with
respect to such Awards.  Any such actions by the Board shall be subject to the
applicable rules of the securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted.  In any such case, the Board shall
have all the authority granted to the Committee under the Plan.

 

9

--------------------------------------------------------------------------------


 

5.                                      Grant of Awards; Shares Subject to the
Plan; Limitations.

 

(a)                                 Grants.  The Committee may, from time to
time, grant Awards to one or more Eligible Persons.

 

(b)                                 Share Reserve.  Subject to Section 11 of the
Plan, a number shares of Common Stock shall initially be available for Awards
under the Plan equal to the sum of (1) 2,000,000 plus (2) the number of shares
that remain available for grant under the Prior Plan as of the Effective Date
(the “Plan Share Reserve”), and from and after the Effective Date, no further
grants shall be made under the Prior Plan.  Further, the number of shares of
Common Stock underlying any award granted under the Prior Plan that expires,
terminates or is canceled or forfeited for any reason whatsoever under the terms
of the Prior Plan, shall increase the Plan Share Reserve.  Each Award granted
under the Plan will reduce the Plan Share Reserve by the number of shares of
Common Stock underlying the Award.

 

(c)                                  Additional Limits.  Subject to Section 11
of the Plan, no more than the number of shares of Common Stock equal to the Plan
Share Reserve may be issued in the aggregate pursuant to the exercise of
Incentive Stock Options granted under the Plan.  The maximum number of shares of
Common Stock subject to Awards granted during a single fiscal year to any
Non-Employee Director, taken together with any cash fees paid to such
Non-Employee Director during the fiscal year, shall not exceed $500,000 in total
value (calculating the value of any such Awards based on the grant date fair
value of such Awards for financial reporting purposes).

 

(d)                                 Share Counting.  Other than with respect to
Substitute Awards, to the extent that an Award expires or is canceled,
forfeited, or terminated without issuance to the Participant of the full number
of shares of Common Stock to which the Award related, the unissued shares will
returned for future grant under the Plan.  Shares of Common Stock shall be
deemed to have been issued in settlement of Awards if the Fair Market Value
equivalent of such shares is paid in cash; provided, however, that no shares
shall be deemed to have been issued in settlement of a SAR, Other Equity-Based
Award or Restricted Stock Unit that only provides for settlement in cash and
settles only in cash.  Shares withheld in payment of the Exercise Price or taxes
relating to an Award and shares equal to the number of shares surrendered in
payment of any Exercise Price or taxes relating to an Award shall constitute
shares issued to the Participant and shall reduce the Plan Share Reserve.

 

(e)                                  Source of Shares.  Shares of Common Stock
issued by the Company in settlement of Awards may be authorized and unissued
shares, shares held in the treasury of the Company, shares purchased on the open
market or by private purchase or a combination of the foregoing.

 

(f)                                   Substitute Awards.  Awards may, in the
sole discretion of the Committee, be granted under the Plan in assumption of, or
in substitution for, outstanding awards previously granted by an entity directly
or indirectly acquired by the Company or with which the Company combines
(“Substitute Awards”).  Substitute Awards shall not be counted against the Plan
Share Reserve; provided, that Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding options intended to qualify
as “incentive stock options” within the meaning of Section 422 of the Code shall
be counted against the aggregate number of shares of Common Stock available for
Awards of Incentive Stock Options under the Plan.  Subject to

 

10

--------------------------------------------------------------------------------


 

applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

 

6.                                      Eligibility.  Participation in the Plan
shall be limited to Eligible Persons.

 

7.                                      Options.

 

(a)                                 General.  Each Option granted under the Plan
shall be evidenced by an Award Agreement, which agreement need not be the same
for each Participant.  Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement.  All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award Agreement expressly states that the Option is intended to be an Incentive
Stock Option.  Incentive Stock Options shall be granted only to Eligible Persons
who are employees of a member of the Company Group, and no Incentive Stock
Option shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code.  No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained.  In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to, and comply with, such rules as may be prescribed by Section 422
of the Code.  If for any reason an Option intended to be an Incentive Stock
Option (or any portion thereof) shall not qualify as an Incentive Stock Option,
then, to the extent of such nonqualification, such Option or portion thereof
shall be regarded as a Nonqualified Stock Option appropriately granted under the
Plan.

 

(b)                                 Exercise Price.  Except as otherwise
provided by the Committee in the case of Substitute Awards, the exercise price
(“Exercise Price”) per share of Common Stock for each Option shall not be less
than 100% of the Grant Date Fair Market Value of such share; provided, however,
that in the case of an Incentive Stock Option granted to an employee who, at the
time of the grant of such Option, owns stock representing more than 10% of the
voting power of all classes of stock of any member of the Company Group, the
Exercise Price per share shall not be less than 110% of the Grant Date Fair
Market Value per share.

 

(c)                                  Vesting and Expiration.

 

(i)                                     Subject to the Minimum Vesting
Condition, Options shall vest and become exercisable in such manner and on such
date or dates or upon such event or events as determined by the Committee.

 

(ii)                                  Options shall expire upon a date
determined by the Committee, not to exceed ten (10) years from the Date of Grant
(the “Option Period”); provided, that if the

 

11

--------------------------------------------------------------------------------


 

Option Period (other than in the case of an Incentive Stock Option) would expire
at a time when trading in the shares of Common Stock is prohibited by the
Company’s securities trading policy (or Company-imposed “blackout period”), then
the Option Period shall be automatically extended until the thirtieth (30th) day
following the expiration of such prohibition.  Notwithstanding the foregoing, in
no event shall the Option Period exceed five (5) years from the Date of Grant in
the case of an Incentive Stock Option granted to a Participant who on the Date
of Grant owns stock representing more than 10% of the voting power of all
classes of stock of any member of the Company Group.

 

(iii)                               Unless otherwise provided by the Committee,
whether in an Award Agreement or otherwise, in the event of: (A) a Participant’s
Termination by the Service Recipient for Cause, all outstanding Options granted
to such Participant shall immediately terminate and expire; (B) a Participant’s
Termination due to death or Disability, each outstanding unvested Option granted
to such Participant shall immediately terminate and expire, and each outstanding
vested Option shall remain exercisable for one year thereafter (but in no event
beyond the expiration of the Option Period); and (C) a Participant’s Termination
for any other reason, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for ninety (90) days thereafter (but in no event
beyond the expiration of the Option Period).

 

(d)                                 Method of Exercise and Form of Payment.  No
shares of Common Stock shall be issued pursuant to any exercise of an Option
until payment in full of the Exercise Price therefor is received by the Company
and the Participant has paid to the Company an amount equal to any Federal,
state, local and non-U.S. income, employment and any other applicable taxes
required to be withheld.  Options which have become exercisable may be exercised
by delivery of written or electronic notice of exercise to the Company (or
telephonic instructions to the extent provided by the Committee) in accordance
with the terms of the Option accompanied by payment of the Exercise Price.  The
Exercise Price shall be payable: (i) in cash, check, cash equivalent and/or
shares of Common Stock valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual issuance of such shares to the Company); provided, that such
shares of Common Stock are not subject to any pledge or other security interest
and have been held by the Participant for at least six (6) months (or such other
period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (ii) by such other method as the Committee may permit, in its sole
discretion, including, without limitation (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) by means
of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered (including telephonically to the extent permitted by the Committee) a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise issuable upon the exercise of the Option and to deliver promptly
to the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price.  Any fractional shares of Common Stock shall be settled in cash.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Notification upon Disqualifying Disposition
of an Incentive Stock Option.  Each Participant awarded an Incentive Stock
Option under the Plan shall notify the Company in writing immediately after the
date the Participant makes a disqualifying disposition of any Common Stock
acquired pursuant to the exercise of such Incentive Stock Option.  A
disqualifying disposition is any disposition (including, without limitation, any
sale) of such Common Stock before the later of (i) the date that is two
(2) years after the Date of Grant of the Incentive Stock Option, or (ii) the
date that is one (1) year after the date of exercise of the Incentive Stock
Option.  The Company may, if determined by the Committee and in accordance with
procedures established by the Committee, retain possession, as agent for the
applicable Participant, of any Common Stock acquired pursuant to the exercise of
an Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Common Stock.

 

(f)                                   Compliance With Laws, etc. 
Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in a manner which the Committee determines would violate the
Sarbanes-Oxley Act of 2002, as it may be amended from time to time, or any other
applicable law or the applicable rules and regulations of the Securities and
Exchange Commission or the applicable rules and regulations of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or traded.

 

8.                                      Restricted Stock and Restricted Stock
Units.

 

(a)                                 General.  Each grant of Restricted Stock and
Restricted Stock Units shall be evidenced by an Award Agreement.  Each
Restricted Stock and Restricted Stock Unit so granted shall be subject to the
conditions set forth in this Section 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

(b)                                 Stock Certificates and Book-Entry; Escrow or
Similar Arrangement.  Upon the grant of Restricted Stock, the Committee shall
cause a stock certificate registered in the name of the Participant to be issued
or shall cause share(s) of Common Stock to be registered in the name of the
Participant and held in book-entry form subject to the Company’s directions and,
if the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than issued to the Participant pending the release
of the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable; and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement.  Subject to the restrictions set forth in this Section 8,
Section 13(c) of the Plan and the applicable Award Agreement, a Participant
generally shall have the rights and privileges of a stockholder as to shares of
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock.  To the extent shares of Restricted Stock are forfeited, any
stock certificates issued to the Participant evidencing such shares shall be
returned to the Company, and all rights of the Participant to such shares and as
a stockholder with respect thereto shall terminate without further obligation on
the part of the Company.  A Participant shall have no rights or privileges as a
stockholder as to Restricted Stock Units.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Vesting.  Subject to the Minimum Vesting
Condition, Restricted Stock and Restricted Stock Units shall vest, and any
applicable Restricted Period shall lapse, in such manner and on such date or
dates or upon such event or events as determined by the Committee.

 

(d)                                 Issuance of Restricted Stock and Settlement
of Restricted Stock Units.

 

(i)                                     Upon the expiration of the Restricted
Period with respect to any shares of Restricted Stock, the restrictions set
forth in the applicable Award Agreement shall be of no further force or effect
with respect to such shares, except as set forth in the applicable Award
Agreement.  If an escrow arrangement is used, upon such expiration, the Company
shall issue to the Participant, or the Participant’s beneficiary, without
charge, the stock certificate (or, if applicable, a notice evidencing a
book-entry notation) evidencing the shares of Restricted Stock which have not
then been forfeited and with respect to which the Restricted Period has expired
(rounded down to the nearest full share).

 

(ii)                                  Unless otherwise provided by the Committee
in an Award Agreement or otherwise, upon the expiration of the Restricted Period
with respect to any outstanding Restricted Stock Units, the Company shall issue
to the Participant or the Participant’s beneficiary, without charge, one
(1) share of Common Stock (or other securities or other property, as applicable)
for each such outstanding Restricted Stock Unit; provided, however, that the
Committee may, in its sole discretion, elect to (A) pay cash or part cash and
part shares of Common Stock in lieu of issuing only shares of Common Stock in
respect of such Restricted Stock Units; or (B) defer the issuance of shares of
Common Stock (or cash or part cash and part shares of Common Stock, as the case
may be) beyond the expiration of the Restricted Period if such extension would
not cause adverse tax consequences under Section 409A of the Code.  If a cash
payment is made in lieu of issuing shares of Common Stock in respect of such
Restricted Stock Units, the amount of such payment shall be equal to the Fair
Market Value per share of the Common Stock as of the date on which the
Restricted Period lapsed with respect to such Restricted Stock Units.

 

(e)                                  Legends on Restricted Stock.  Each
certificate, if any, or book entry representing Restricted Stock awarded under
the Plan, if any, shall bear a legend or book entry notation substantially in
the form of the following, in addition to any other information the Company
deems appropriate, until the lapse of all restrictions with respect to such
shares of Common Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK REPRESENTED HEREBY
IS RESTRICTED PURSUANT TO THE TERMS OF THE PRA HEALTH SCIENCES, INC. 2018 SHARE
INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN PRA HEALTH
SCIENCES, INC. AND PARTICIPANT.  A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON
FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF PRA HEALTH SCIENCES, INC.

 

14

--------------------------------------------------------------------------------


 

9.                                      Other Equity-Based Awards.  The
Committee may grant Other Equity-Based Awards under the Plan, denominated in
shares of Common Stock or based upon the value or otherwise related to the of
shares of Common Stock, to Eligible Persons, alone or in tandem with other
Awards, in such amounts and, subject to the Minimum Vesting Condition, dependent
on such other conditions as the Committee shall from time to time in its sole
discretion determine.  Each Other Equity-Based Award granted under the Plan
shall be evidenced by an Award Agreement and shall be subject to such conditions
not inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

10.                               Non-Employee Director Grants.

 

(a)                                 The Committee may, subject to
Section 5(c) hereof, grant Awards to Non-Employee Directors (a “Director
Award”), subject to the terms of this Section 10.

 

(b)                                 The form of any Director Award, as well as
the vesting and other applicable conditions of a Director Award, shall be
determined by the Board prior to the applicable Date of Grant.  Notwithstanding
anything contained in the Plan to the contrary, in the event that a Non-Employee
Director undergoes a Termination on the date of a regularly scheduled annual
meeting of the stockholders of the Company that is prior to the first
anniversary of the Date of Grant of any Director Award as a result of such
Non-Employee Director not being reelected for another term as a Non-Employee
Director, the Director Award (or portion thereof) otherwise scheduled to vest on
such first anniversary of the Date of Grant shall immediately vest upon such
Termination, and such Director Award (or portion thereof) that vests as a result
of this sentence shall count against the Minimum Vesting Condition Carve Out
Amount (and to the extent that the number of shares of Common Stock subject to
any such vesting would exceed the remaining Minimum Vesting Condition Carve Out
Amount, vesting shall not occur with respect to any any such shares in excess of
such Minimum Vesting Condition Carve Out Amount and shall be forfeited).

 

11.                               Changes in Capital Structure and Similar
Events.  Notwithstanding any other provision in this Plan to the contrary, the
following provisions shall apply to all Awards granted hereunder:

 

(a)                                 General.  In the event of (i) any dividend
(other than regular cash dividends) or other distribution (whether in the form
of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event that
affects the shares of Common Stock (including a Change in Control); or
(ii) unusual or nonrecurring events affecting the Company, including changes in
applicable rules, rulings, regulations or other requirements, that the Committee
determines, in its sole discretion, could result in substantial dilution or
enlargement of the rights intended to be granted to, or available for,
Participants (any event in (i) or (ii), an “Adjustment Event”), the Committee
shall, in respect of any such Adjustment Event, make such proportionate
substitution or adjustment, if any, as it deems equitable, to any or all of
(A) the Plan Share Reserve, or any other limit applicable under the Plan with
respect to the number of Awards which may be granted

 

15

--------------------------------------------------------------------------------


 

hereunder; (B) the number of shares of Common Stock or other securities of the
Company (or number and kind of other securities or other property) which may be
issued in respect of Awards or with respect to which Awards may be granted under
the Plan or any Sub-Plan; and (C) the terms of any outstanding Award, including,
without limitation, (I) the number of shares of Common Stock or other securities
of the Company (or number and kind of other securities or other property)
subject to outstanding Awards or to which outstanding Awards relate; (II) the
Exercise Price or SAR Base Price with respect to any Option or SAR, as
applicable or any amount payable as a condition of issuance of shares of Common
Stock (in the case of any other Award); or (III) any applicable performance
measures; provided, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)), the Committee
shall make an equitable or proportionate adjustment to outstanding Awards to
reflect such equity restructuring.

 

(b)                                 Change in Control.  In the event of a Change
in Control, without limiting the foregoing and unless otherwise determined by
the Committee (which determination may not include any accelerated vesting,
except as provided in this Section 11(b)), in its sole discretion, the following
provisions shall apply.

 

(i)                                     Outstanding Awards with Time-Based
Vesting.  All outstanding Awards subject to vesting based on the Participant’s
continued service over a period of time (“Time-Based Awards”) shall be assumed
by the surviving or acquiring entity, or its Affiliates (the “Continuing
Entity”), or substituted for new cash or equity-based awards of such Continuing
Entity, as provided in the merger or acquisition agreement, or if no such
assumption or substitution is provided for, all outstanding Time-Based Awards
shall become fully vested and, to the extent applicable, exercisable and all
forfeiture restrictions on such Awards shall lapse.  To the extent that any
Time-Based Awards are to be assumed or substituted, the Committee may provide
that the vesting of any unvested portion of any one or more of such Awards will
automatically accelerate upon a Participant’s Qualifying Termination.

 

(ii)                                  Outstanding Awards with Performance-Based
Vesting.  All outstanding unvested Awards subject to vesting based on the
achievement of performance criteria (“Performance-Based Awards”) shall vest as
of the effective date of the Change in Control (A) at the target level,
pro-rated to reflect the portion of the performance period that has elapsed as
of the effective date of the Change in Control or (B) at the actual achievement
level, based on the actual achievement of such performance criteria, as of the
effective date of the Change in Control or the most recent practicable date
immediately prior to the effective date of the Change in Control on which the
performance criteria may be measured prior to such effective date, as reasonably
determined by the Committee in good faith, including any reasonable assumptions,
adjustments or projections related to such performance criteria.  The level of
vesting for each outstanding Performance-Based Award on a Change in Control as
between clause (A) or (B) above shall be the level that provides the greatest
value under each Performance-Based Award, which may be different with respect to
each outstanding Performance-Based Award.  Any unvested portion of any
outstanding Performance-Based Award that does not become vested in connection
with a Change in Control in

 

16

--------------------------------------------------------------------------------


 

accordance with this Section 11(b)(ii) shall terminate and cease to be
outstanding as of the effective date of the Change in Control, without payment
of any consideration to the Participant.

 

(iii)                               Cancellation of Awards.  In connection with
a Change in Control, the Committee may, in its sole discretion, but shall not be
obligated to, provide for cancellation of all or any portion of any one or more
outstanding Awards and payment to the holders of such Awards, with respect to
the portion of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest in accordance with the terms of
such Award or in accordance with this Section 11(b)(i) or (ii) hereof, as
applicable), the value of the vested portion of such Awards, if any, as
determined by the Committee (which value, if applicable, may be based upon the
per-share consideration received or to be received by the holders of the shares
of Common Stock upon the occurrence of the Change in Control (the “Change in
Control Consideration”), including, without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Change in Control Consideration over the per-share Exercise Price or
SAR Base Price, as applicable, of such Option or SAR, multiplied by the number
of shares of Common Stock underlying the vested portion of each such Option or
SAR.  Payments to holders with respect to the vested portion of such cancelled
Awards pursuant to this Section 11(b)(iii) shall be made in cash or, in the sole
discretion of the Committee, in such other form of consideration necessary for
such holders to receive the property, cash, securities, and/or other
consideration (or any combination thereof) as such holders would have been
entitled to receive upon the occurrence of the Change in Control as if such
holders had been, immediately prior to such Change in Control, the holder of the
number of shares of Common Stock covered by the vested portion of such cancelled
Awards (less any applicable Exercise or SAR Base Price).  The unvested portion
of any outstanding Award, and the vested portion of any Option or SAR having an
Exercise or Strike Price equal to, or in excess of, the Change in Control
Consideration, may be canceled and terminated without any payment or
consideration therefor.

 

For purposes of Section 11(b)(i) above, the assumption or substitution of an
Award may include conversion of the shares of Common Stock underlying such Award
into shares of the Continuing Entity, or, subject to any limitations or
reductions as may be necessary to comply with Section 409A of the Code, into
cash, property or other securities having an equivalent value as the Award,
which conversion shall not affect any continued vesting requirements of the
Award (other than as provided in Clause (i) above upon a Participant’s
Qualifying Termination).  For the avoidance of doubt, any such substitution of
an Award shall not provide for the acceleration of any vesting requirements of
the Award (other than as provided in Clause (i) above upon a Participant’s
Termination) and no Awards shall vest solely as a result of such assumption or
substitution.

 

(c)                                  Other Requirements.  Prior to any payment
or adjustment contemplated under this Section 11, the Committee may require a
Participant to (i) represent and warrant as to the unencumbered title to the
Participant’s Awards; (ii) bear such Participant’s pro rata share of any
post-closing indemnity obligations, and be subject to the same post-closing
purchase price adjustments, escrow terms, offset rights, holdback terms, and
similar conditions as the other

 

17

--------------------------------------------------------------------------------


 

holders of Common Stock, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code; and (iii) deliver customary
transfer documentation as reasonably determined by the Committee.

 

(d)                                 Fractional Shares.  Any adjustment provided
under this Section 11 may provide for the elimination of any fractional share
that might otherwise become subject to an Award.

 

(e)                                  Binding Effect.  Any adjustment,
substitution, determination of value or other action taken by the Committee
under this Section 11 shall be conclusive and binding for all purposes.

 

12.                               Amendments and Termination.

 

(a)                                 Amendment and Termination of the Plan.  The
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof at any time; provided, that no such amendment, alteration,
suspension, discontinuance or termination shall be made without stockholder
approval if (i) such approval is necessary to comply with any regulatory
requirement applicable to the Plan (including, without limitation, as necessary
to comply with any rules or regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company may be
listed or quoted) or for changes in GAAP to new accounting standards; (ii) it
would materially increase the number of securities which may be issued under the
Plan (except for increases pursuant to Section 5 or 11 of the Plan); or (iii) it
would materially modify the requirements for participation in the Plan;
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.  Notwithstanding the foregoing, no
amendment shall be made to Section 12(c) of the Plan without stockholder
approval.

 

(b)                                 Amendment of Award Agreements.  The
Committee may, to the extent consistent with the terms of the Plan and any
applicable Award Agreement, waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, any Award
theretofore granted or the associated Award Agreement, prospectively or
retroactively (including after a Participant’s Termination); provided, that,
other than pursuant to Section 11, any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant.

 

(c)                                  No Repricing.  Notwithstanding anything in
the Plan to the contrary, without stockholder approval, except as otherwise
permitted under Section 11 of the Plan, (i) no amendment or modification may
reduce the Exercise Price of any Option or the SAR Base Price of any SAR;
(ii) the Committee may not cancel any outstanding Option or SAR and replace it
with a new Option or SAR (with a lower Exercise Price or SAR Base Price, as the
case may be) or other Award or cash payment that is greater than the intrinsic
value (if any) of the cancelled Option or SAR; and (iii) the Committee may not
take any other action which is considered a

 

18

--------------------------------------------------------------------------------


 

“repricing” for purposes of the stockholder approval rules of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted.

 

13.                               General.

 

(a)                                 Award Agreements.  Each Award under the Plan
shall be evidenced by an Award Agreement, which shall be delivered to the
Participant to whom such Award was granted and shall specify the terms and
conditions of the Award and any rules applicable thereto, including, without
limitation, the effect on such Award of the death, Disability or Termination of
a Participant, or of such other events as may be determined by the Committee. 
For purposes of the Plan, an Award Agreement may be in any such form (written or
electronic) as determined by the Committee (including, without limitation, a
Board or Committee resolution, an employment agreement, a notice, a certificate
or a letter) evidencing the Award.  The Committee need not require an Award
Agreement to be signed by the Participant or a duly authorized representative of
the Company.

 

(b)                                 Nontransferability.

 

(i)                                     Each Award shall be exercisable only by
such Participant to whom such Award was granted during the Participant’s
lifetime, or, if permissible under applicable law, by the Participant’s legal
guardian or representative.  No Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant (unless
such transfer is specifically required pursuant to a domestic relations order or
by applicable law) other than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against any member of
the Company Group; provided, that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

(ii)                                  Notwithstanding the foregoing, the
Committee may, in its sole discretion, permit Awards (other than Incentive Stock
Options) to be transferred by a Participant, without consideration, subject to
such rules as the Committee may adopt consistent with any applicable Award
Agreement to preserve the purposes of the Plan, to (A) any person who is a
“family member” of the Participant, as such term is used in the instructions to
Form S-8 under the Securities Act or any successor form of registration
statement promulgated by the Securities and Exchange Commission (collectively,
the “Immediate Family Members”); (B) a trust solely for the benefit of the
Participant and the Participant’s Immediate Family Members; (C) a partnership or
limited liability company whose only partners or stockholders are the
Participant and the Participant’s Immediate Family Members; or (D) a beneficiary
to whom donations are eligible to be treated as “charitable contributions” for
federal income tax purposes (each transferee described in clauses (A), (B),
(C) and (D) above is hereinafter referred to as a “Permitted Transferee”);
provided, that the Participant gives the Committee advance written notice
describing the terms and conditions of the proposed transfer and the Committee
notifies the Participant in writing that such a transfer would comply with the
requirements of the Plan.

 

19

--------------------------------------------------------------------------------


 

(iii)                               The terms of any Award transferred in
accordance with clause (ii) above shall apply to the Permitted Transferee and
any reference in the Plan, or in any applicable Award Agreement, to a
Participant shall be deemed to refer to the Permitted Transferee, except that
(A) Permitted Transferees shall not be entitled to transfer any Award, other
than by will or the laws of descent and distribution; (B) Permitted Transferees
shall not be entitled to exercise any transferred Option unless there shall be
in effect a registration statement on an appropriate form covering the shares of
Common Stock to be acquired pursuant to the exercise of such Option if the
Committee determines, consistent with any applicable Award Agreement, that such
a registration statement is necessary or appropriate; (C) neither the Committee
nor the Company shall be required to provide any notice to a Permitted
Transferee, whether or not such notice is or would otherwise have been required
to be given to the Participant under the Plan or otherwise; and (D) the
consequences of a Participant’s Termination under the terms of the Plan and the
applicable Award Agreement shall continue to be applied with respect to the
Participant, including, without limitation, that an Option shall be exercisable
by the Permitted Transferee only to the extent, and for the periods, specified
in the Plan and the applicable Award Agreement.

 

(c)                                  Dividends and Dividend Equivalents.

 

(i)                                     The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards or other property, on a current
or deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock.

 

(ii)                                  Without limiting the foregoing, unless
otherwise provided in the Award Agreement, any dividend otherwise payable in
respect of any share of Restricted Stock that remains subject to vesting
conditions at the time of payment of such dividend shall be retained by the
Company and remain subject to the same vesting conditions as the share of
Restricted Stock to which the dividend relates.

 

(iii)                               To the extent provided in an Award
Agreement, the holder of outstanding Restricted Stock Units shall be entitled to
be credited with dividend equivalent payments (upon the payment by the Company
of dividends on shares of Common Stock) either in cash or, in the sole
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends (and interest may, in the sole
discretion of the Committee, be credited on the amount of cash dividend
equivalents at a rate and subject to such terms as determined by the Committee),
which accumulated dividend equivalents (and interest thereon, if applicable)
shall be payable at the same time as the underlying Restricted Stock Units are
settled following the date on which the Restricted Period lapses with respect to
such Restricted Stock Units, and, if such Restricted Stock Units are forfeited,
the Participant shall have no right to such dividend equivalent payments (or
interest thereon, if applicable).

 

20

--------------------------------------------------------------------------------


 

(d)                                 Tax Withholding.

 

(i)                                     A Participant shall be required to pay
to the Company or one or more of its Subsidiaries, as applicable, an amount in
cash (by check or wire transfer) equal to the aggregate amount of any income,
employment and/or other applicable taxes that are statutorily required to be
withheld in respect of an Award.  Alternatively, the Company or any of its
Subsidiaries may elect, in its sole discretion, to satisfy this requirement by
withholding such amount from any cash compensation or other cash amounts owing
to a Participant.

 

(ii)                                  Without limiting the foregoing, the
Committee may (but is not obligated to), in its sole discretion, permit or
require a Participant to satisfy, all or any portion of the minimum income,
employment and/or other applicable taxes that are statutorily required to be
withheld with respect to an Award by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) that have been
both held by the Participant and vested for at least six (6) months (or such
other period as established from time to time by the Committee in order to avoid
adverse accounting treatment under applicable accounting standards) having an
aggregate Fair Market Value equal to such minimum statutorily required
withholding liability (or portion thereof); or (B) having the Company withhold
from the shares of Common Stock otherwise issuable or deliverable to, or that
would otherwise be retained by, the Participant upon the grant, exercise,
vesting or settlement of the Award, as applicable, a number of shares of Common
Stock with an aggregate Fair Market Value equal to an amount, subject to clause
(iii) below, not in excess of such minimum statutorily required withholding
liability (or portion thereof).

 

(iii)                               The Committee, subject to its having
considered the applicable accounting impact of any such determination, has full
discretion to allow Participants to satisfy, in whole or in part, any additional
income, employment and/or other applicable taxes payable by them with respect to
an Award by electing to have the Company withhold from the shares of Common
Stock otherwise issuable or deliverable to, or that would otherwise be retained
by, a Participant upon the grant, exercise, vesting or settlement of the Award,
as applicable, shares of Common Stock having an aggregate Fair Market Value that
is greater than the applicable minimum required statutory withholding liability
(but such withholding may in no event be in excess of the maximum statutory
withholding amount(s) in a Participant’s relevant tax jurisdictions).

 

(e)                                  Data Protection.  By participating in the
Plan or accepting any rights granted under it, each Participant consents to the
collection and processing of personal data relating to the Participant so that
the Company and its Affiliates can fulfill their obligations and exercise their
rights under the Plan and generally administer and manage the Plan.  This data
will include, but may not be limited to, data about participation in the Plan
and shares offered or received, purchased, or sold under the Plan from time to
time and other appropriate financial and other data (such as the date on which
the Awards were granted) about the Participant and the Participant’s
participation in the Plan.

 

21

--------------------------------------------------------------------------------


 

(f)                                   No Claim to Awards; No Rights to Continued
Employment; Waiver.  No employee of any member of the Company Group, or other
Person, shall have any claim or right to be granted an Award under the Plan or,
having been selected for the grant of an Award, to be selected for a grant of
any other Award.  There is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards.  The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.  Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Service Recipient or any other member of the Company Group, nor shall it be
construed as giving any Participant any rights to continued service on the
Board.  The Service Recipient or any other member of the Company Group may at
any time dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award Agreement.  By accepting
an Award under the Plan, a Participant shall thereby be deemed to have waived
any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award Agreement, except to the extent of any
provision to the contrary in any written employment contract or other agreement
between the Service Recipient and/or any member of the Company Group and the
Participant, whether any such agreement is executed before, on or after the Date
of Grant.

 

(g)                                  International Participants.  With respect
to Participants who reside or work outside of the United States of America, the
Committee may, in its sole discretion, amend the terms of the Plan and create or
amend Sub-Plans or amend outstanding Awards with respect to such Participants in
order to conform such terms with the requirements of local law or to obtain more
favorable tax or other treatment for a Participant or any member of the Company
Group.

 

(h)                                 Designation and Change of Beneficiary.  Each
Participant may file with the Committee a written designation of one or more
Persons as the beneficiary(ies) who shall be entitled to receive the amounts
payable with respect to an Award, if any, due under the Plan upon the
Participant’s death.  A Participant may, from time to time, revoke or change the
Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee.  The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt.  If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be the
Participant’s spouse or, if the Participant is unmarried at the time of death,
the Participant’s estate.

 

(i)                                     Termination.  Except as otherwise
provided in an Award Agreement, unless determined otherwise by the Committee at
any point following such event: (i) neither a temporary absence from employment
or service due to illness, vacation or leave of absence (including, without
limitation, a call to active duty for military service through a Reserve or
National Guard unit) nor a transfer from employment or service with one member
of the Company Group to employment or service with another member of the Company
Group (or vice-versa) shall be considered a Termination; and (ii) if a
Participant undergoes a Termination

 

22

--------------------------------------------------------------------------------


 

of employment, but such Participant continues to provide services to the Company
Group in a non-employee capacity, such change in status shall not be considered
a Termination for purposes of the Plan.  Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be a member of
the Company Group (by reason of sale, divestiture, spin-off or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a member of the Company Group immediately
following such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.

 

(j)                                    No Rights as a Stockholder.  Except as
otherwise specifically provided in the Plan or any Award Agreement, no Person
shall be entitled to the privileges of ownership in respect of shares of Common
Stock which are subject to Awards hereunder until such shares have been issued
or delivered to such Person.

 

(k)                                 Government and Other Regulations.

 

(i)                                     The obligation of the Company to settle
Awards in shares of Common Stock or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required.  Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any shares
of Common Stock pursuant to an Award unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel (if
the Company has requested such an opinion), satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with.  The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Common Stock to
be offered or sold under the Plan.  The Committee shall have the authority to
provide that all shares of Common Stock issued under the Plan shall be subject
to such stop-transfer orders and other restrictions as the Committee may deem
advisable under the Plan, the applicable Award Agreement, the Federal securities
laws, or the rules, regulations and other requirements of the Securities and
Exchange Commission, any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or quoted and any other
applicable Federal, state, local or non-U.S. laws, rules, regulations and other
requirements, and, without limiting the generality of Section 8 of the Plan, the
Committee may cause a legend or legends to be put on certificates representing
shares of Common Stock issued under the Plan to make appropriate reference to
such restrictions or may cause such Common Stock issued under the Plan in
book-entry form to be held subject to the Company’s instructions or subject to
appropriate stop-transfer orders.  Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that the Committee, in its sole
discretion, deems necessary or advisable in order that such Award complies with
the legal requirements of any governmental entity to whose jurisdiction the
Award is subject.

 

23

--------------------------------------------------------------------------------


 

(ii)                                  The Committee may cancel an Award or any
portion thereof if it determines, in its sole discretion, that legal or
contractual restrictions and/or blockage and/or other market considerations
would make the Company’s acquisition of shares of Common Stock from the public
markets, the Company’s issuance of Common Stock to the Participant, the
Participant’s acquisition of Common Stock from the Company and/or the
Participant’s sale of Common Stock to the public markets, illegal, impracticable
or inadvisable.  If the Committee determines to cancel all or any portion of an
Award in accordance with the foregoing, the Company shall, subject to any
limitations or reductions as may be necessary to comply with Section 409A of the
Code, (A) in the case of Options or SARs, provide the Participant with a cash
payment or grant of shares of Common  Stock, subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Award,
equal to the excess of (I) the aggregate Fair Market Value of the shares of
Common Stock subject to such Award or portion thereof canceled (determined as of
the applicable exercise date, or the date that the shares would have been vested
or issued, as applicable); over (II) the aggregate Exercise Price or SAR Base
Price (in the case of an Option or SAR, respectively) or any amount payable to
the Company as a condition of issuance of shares of Common Stock (in the case of
any other Award), or (B) in the case of Restricted Stock, Restricted Stock Units
or Other Equity-Based Awards, provide the Participant with a cash payment or
grant of shares of Common Stock, subject to deferred vesting and delivery
consistent with the vesting restrictions applicable to such Award, equal to the
value of such Award or the underlying shares in respect thereof.

 

(l)                                     No Section 83(b) Elections Without
Consent of Company.  No election under Section 83(b) of the Code or under a
similar provision of law may be made unless expressly permitted by the terms of
the applicable Award Agreement or by action of the Committee in writing prior to
the making of such election.  If a Participant, in connection with the
acquisition of shares of Common Stock under the Plan or otherwise, is expressly
permitted to make such election and the Participant makes the election, the
Participant shall notify the Company of such election within ten (10) days of
filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to Section 83(b) of the Code or other applicable provision.

 

(m)                             Payments to Persons Other Than Participants.  If
the Committee shall find that any Person to whom any amount is payable under the
Plan is unable to care for the Participant’s affairs because of illness or
accident, or is a minor, or has died, then any payment due to such Person or the
Participant’s estate (unless a prior claim therefor has been made by a duly
appointed legal representative) may, if the Committee so directs the Company, be
paid to the Participant’s spouse, child, relative, an institution maintaining or
having custody of such Person, or any other Person deemed by the Committee to be
a proper recipient on behalf of such Person otherwise entitled to payment.  Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

 

(n)                                 Nonexclusivity of the Plan.  Neither the
adoption of the Plan by the Board nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of
equity-based awards

 

24

--------------------------------------------------------------------------------


 

otherwise than under the Plan, and such arrangements may be either applicable
generally or only in specific cases.

 

(o)                                 No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between any member of the Company Group, on
the one hand, and a Participant or other Person, on the other hand.  No
provision of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be obligated to maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for such purposes.  Participants
shall have no rights under the Plan other than as unsecured general creditors of
the Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other service providers under general law.

 

(p)                                 Reliance on Reports.  Each member of the
Committee and each member of the Board shall be fully justified in acting or
failing to act, as the case may be, and shall not be liable for having so acted
or failed to act in good faith, in reliance upon any report made by the
independent public accountant of any member of the Company Group and/or any
other information furnished in connection with the Plan by any agent of the
Company or the Committee or the Board, other than himself or herself.

 

(q)                                 Relationship to Other Benefits.  No payment
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, profit sharing, group insurance or other benefit plan of
the Company except as otherwise specifically provided in such other plan or as
required by applicable law.

 

(r)                                    Governing Law.  The Plan shall be
governed by and construed in accordance with the internal laws of the State of
Delaware applicable to contracts made and performed wholly within the State of
Delaware, without giving effect to the conflict of laws provisions thereof. 
EACH PARTICIPANT WHO ACCEPTS AN AWARD IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY SUIT, ACTION, OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH
PARTICIPANT IN RESPECT OF THE PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER

 

(s)                                   Severability.  If any provision of the
Plan or any Award or Award Agreement is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

(t)                                    Obligations Binding on Successors.  The
obligations of the Company under the Plan shall be binding upon any successor
corporation or organization resulting from the merger,

 

25

--------------------------------------------------------------------------------


 

consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.

 

(u)                                 Section 409A of the Code.

 

(i)                                     Notwithstanding any provision of the
Plan to the contrary, it is intended that the provisions of the Plan comply with
Section 409A of the Code, and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code.  Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with the Plan
(including any taxes and penalties under Section 409A of the Code), and neither
the Service Recipient nor any other member of the Company Group shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.  With respect to any Award
that is considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code.  For purposes of Section 409A of the Code, each of the payments
that may be made in respect of any Award granted under the Plan is designated as
separate a payment.

 

(ii)                                  Notwithstanding anything in the Plan to
the contrary, if a Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any Awards that
are “deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to such Participant prior to
the date that is six (6) months after the date of such Participant’s “separation
from service” or, if earlier, the date of the Participant’s death.  Following
any applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest date permitted under Section 409A of the Code
that is also a business day.

 

(iii)                               Unless otherwise provided by the Committee
in an Award Agreement or otherwise, in the event that the timing of payments in
respect of any Award (that would otherwise be considered “deferred compensation”
subject to Section 409A of the Code) would be accelerated upon the occurrence of
(A) a Change in Control, no such acceleration shall be permitted unless the
event giving rise to the Change in Control satisfies the definition of a change
in the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation pursuant to
Section 409A of the Code; or (B) a Disability, no such acceleration shall be
permitted unless the Disability also satisfies the definition of “Disability”
pursuant to Section 409A of the Code.

 

(v)                                 Clawback/Repayment.  All Awards shall be
subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with (i) any clawback, forfeiture or other similar policy
adopted by the Board or the Committee and as in effect from time to time; and
(ii) applicable law.  Further, to the extent that the Participant receives any
amount in excess

 

26

--------------------------------------------------------------------------------


 

of the amount that the Participant should otherwise have received under the
terms of the Award for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
the Participant shall be required to repay any such excess amount to the
Company.

 

(w)                               Detrimental Activity.  Notwithstanding
anything to the contrary contained herein, if a Participant has engaged in any
Detrimental Activity, as determined by the Committee, the Committee may, in its
sole discretion, provide for one or more of the following:

 

(i)                                     cancellation of any or all of such
Participant’s outstanding Awards; and

 

(ii)                                  forfeiture and prompt repayment to the
Company by the Participant, of any gain realized on the vesting, exercise or
settlement of any Awards previously granted to such Participant.

 

(x)                                 Right of Offset.  The Company will have the
right to offset against its obligation to deliver shares of Common Stock (or
other property or cash) under the Plan or any Award Agreement any outstanding
amounts (including, without limitation, travel and entertainment or advance
account balances, loans, repayment obligations under any Awards, or amounts
repayable to the Company pursuant to tax equalization, housing, automobile or
other employee programs) that the Participant then owes to any member of the
Company Group and any amounts the Committee otherwise deems appropriate pursuant
to any tax equalization policy or agreement.  Notwithstanding the foregoing, if
an Award is “deferred compensation” subject to Section 409A of the Code, the
Committee will have no right to offset against its obligation to deliver shares
of Common Stock (or other property or cash) under the Plan or any Award
Agreement if such offset could subject the Participant to the additional tax
imposed under Section 409A of the Code in respect of an outstanding Award.

 

(y)                                 Expenses; Titles and Headings.  The expenses
of administering the Plan shall be borne by the Company Group.  The titles and
headings of the sections in the Plan are for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings, shall control.

 

27

--------------------------------------------------------------------------------